DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6-11, 13-19, and 24-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/15/2022.  It is noted that claims 6-8 are considered to be withdrawn by the examiner because these claims only refer to limitations found in Species II-III, not in elected Species V.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “112” has been used to designate both a flow path and a long axis.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the first portion" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 7 depends from this indefinite claim and is considered to be equally indefinite at this time.  Although claims 6-7 have been withdrawn for examination with respect to the prior art, the rejection under 35 USC 112 is being made to promote compact prosecution.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 12, 20-21, 23, and 27-29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20180320450 to Borge.
 Regarding claim 1, Borge discloses a polycrystalline element comprising: a table comprising polycrystalline diamond, the table including: a first surface 134; a second surface 148 spaced apart from the first surface; at least one side 162 extending between the first surface and the second surface; a plurality of extensions 164 comprising polycrystalline diamond, wherein at least one extension of the plurality of extensions extends away from at least one of the first surface and the at least one side (figs. 4-5; paragraphs 0025 and 0034-0038).
Regarding claims 2-3, the polycrystalline element of claim 1, wherein at least one extension of the plurality of extensions is spaced apart from at least one adjacent extension, and wherein at least one extension of the plurality of extensions includes a long axis that intersects at least one of the first surface and the side at an angle between 0 degrees to 90 degrees relative to the first surface and the side, respectively (see figs. 4-5).
Regarding claims 4-5, the polycrystalline element of claim 1, wherein at least one extension of the plurality of extensions includes an end spaced apart from the first surface, wherein the end/first portion includes a curved, hemispherical, or tear-dropped shaped surface (see figs. 4-5).
Regarding claim 12, the polycrystalline element of claim 1, wherein at least one extension of the plurality of extensions extends away from the side 162 (see figs. 4-5).
Regarding claim 20, the polycrystalline element of claim 1, further comprising a carbide substrate 132 operatively coupled to the second surface of the table (paragraph 0025).
Regarding claim 21, the polycrystalline element of claim 1, wherein the polycrystalline diamond of at least one extension of the plurality of extensions is contiguous with the polycrystalline diamond of the table (figs. 4-5 and paragraph 0035).
Regarding claim 23, the polycrystalline element of claim 1, wherein at least a portion of the first surface 134 is at least planar (see figs. 4-5).
Regarding claim 27, the polycrystalline element of claim 1, wherein the polycrystalline element is formed by a process that includes pressing (paragraph 0046).
Regarding claims 28-29, Borge discloses a downhole tool 100 that includes at least one polycrystalline element in accordance with claim 1, wherein the downhole tool is one of a roller cone bit, a fixed blade bit, a bi-center drill bit, a hole opener, a reamer, and a mill (fig. 1; paragraphs 0017 and 0023).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borge.
Borge teaches that the extensions 164 are spaced apart from one another, but does not specifically teach that this defines a fluid flow path therebetween.  Nevertheless, it is taught that fluid does flow across the face of the cutting element (paragraphs 0024 and 0039).  It would have been obvious to one of ordinary skill in the art, having the teachings of Borge before him prior to the effective filing date of the claimed invention, that the space between the extensions would provide a fluid flow path for at least some of the fluid that is flowing across the cutting element to improve the cooling and removal of cuttings.
Claims 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borge in view of Applicant’s Admitted Prior Art (AAPA, hereafter).
Borge teaches the polycrystalline element in accordance with claim 1 above, but does not specifically teach that there is a machine tool or bearing that include said element.  However, AAPA specifically states that PCD elements, such as that in claim 1, are used in various machine tools and bearing surfaces (paragraphs 0010 and 0014 of the background).  It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use machine tools and bearings as taught by AAPA that include the PCD element of Borge. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because a PCD element was well-known to be used in machine tools and bearings as taught by AAPA.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20150368981 teaches a PCD element with extensions 25 extending from the side surface (figs. 2-3). US 20150285007 teaches a PCD element with extensions 128 extending from the top surface (fig. 9). US 20130068538 teaches a PCD element with extensions 288 extending from the top surface (fig. 15).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE BOMAR whose telephone number is (571)272-7026. The examiner can normally be reached 5:30am-3:30pm EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE BOMAR/
Primary Examiner
Art Unit 3674